Citation Nr: 1044481	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  08-26 274A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The Veteran served on active duty from April 1945 to December 
1946 and from November 1950 to March 1969, including a tour in 
Vietnam.  He died in August 2005.  The Appellant is his surviving 
spouse.  She appealed to the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied her claim for service connection for the cause of 
his death. 

In August 2010, in support of this claim, the Appellant testified 
at a hearing at the RO before the undersigned Veterans Law Judge 
of the Board - also commonly referred to as a Travel Board 
hearing.

Rather than immediately deciding the claim, the Board must first 
remand the claim to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for further development and 
consideration.


REMAND

According to his certificate of death, the Veteran died of an 
acute myocardial infarction (i.e., heart attack) due to or as a 
consequence of coronary bypass surgery due to or as a consequence 
of chronic ischemic heart disease.  Smoking, elevated 
cholesterol, and Alzheimer's Disease were listed as other 
significant conditions contributing to death but not resulting in 
the underlying cause, although it was indicated his smoking 
(tobacco use) probably contributed to his death.  The manner of 
death was natural, and the approximate interval between the onset 
of the terminal conditions and death was just a relatively few 
hours (5-8 hours).  An autopsy was not performed.

The Appellant-widow originally contended the Veteran's service-
connected skin disorders either caused or contributed 
substantially or materially to his death.  38 U.S.C.A. § 1310; 38 
C.F.R. §§ 3.310, 3.312.  During her recent August 2010 hearing, 
however, she additionally contended that his fatal ischemic heart 
disease was the result of his exposure to Agent Orange in Vietnam 
and, therefore, should be presumptively service connected.

VA has duties to notify and assist the Appellant in 
substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In Hupp v. Nicholson, 21 Vet. App. 342, 352-
353 (2007), the United States Court of Appeals for 
Veterans Claims (Court/CAVC) held that, when adjudicating a claim 
for dependency and indemnity compensation (DIC), so including for 
cause of death, VA must perform a different analysis depending 
upon whether the Veteran had a service-connected disability 
during his lifetime.  The Court concluded generally that 38 
U.S.C.A. § 5103(a) notice for a DIC case must include:  (1) a 
statement of the conditions, if any, for which the Veteran was 
service connected at the time of his death, (2) an explanation of 
the evidence and information required to substantiate the DIC 
claim based on a previously service-connected condition, and (3) 
an explanation of the evidence and information required to 
substantiate the DIC claim based on a condition not yet service 
connected.

Notice letters were sent to the Appellant in August 2006 and 
December 2007.  And while those notice letters generally address 
what is required to establish service connection for cause of 
death, they are not responsive to her specific contention (only, 
as mentioned, recently raised) regarding the Veteran's 
terminal ischemic heart disease being related to his military 
service and, in particular, to his presumed exposure to Agent 
Orange in Vietnam.  The Court held in Hupp that the section 
5103(a) notice letter should be "tailored" and must respond to 
the particulars of the application submitted.  Those letters do 
not, however, especially since the RO issued those letters before 
the Court handed down its decision in Hupp in 2007, or the same 
year of that decision, and before the Appellant-widow changed the 
basis of her claim during her recent August 2010 hearing before 
the Board to suggest the Veteran's fatal ischemic heart disease 
is instead presumptively associated with his exposure to Agent 
Orange in Vietnam.  So this Hupp notice needs to be provided 
before deciding her appeal.

Regarding this recently advanced additional basis of the claim, a 
Veteran who, during active military, naval, or air service served 
in the Republic of Vietnam during the Vietnam era, shall be 
presumed to have been exposed during such service to an herbicide 
agent, such as Agent Orange, unless there is affirmative evidence 
establishing that he or she was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  The 
Vietnam era is defined as the period beginning on February 28, 
1961, and ending on May 7, 1975.  38 C.F.R. § 3.2(f).

If a Veteran was exposed to Agent Orange during service, certain 
specified diseases shall be presumptively service connected, if 
the requirements of § 3.307(a) are met, even if there is no 
record of such disease during service.  38 C.F.R. § 3.309(e).  

In October 2009, the Secretary of VA announced the decision to 
establish presumptions of service connection, based upon exposure 
to herbicides used in the Republic of Vietnam during the Vietnam 
era, for three new conditions:  ischemic heart disease, 
Parkinson's disease, and B cell leukemias.  In November 2009, the 
Secretary directed the Board to stay action on all claims for 
service connection that could not be granted under current law 
but may potentially be granted based on the planned new 
regulations.  Chairman's Memorandum No. 01-09-25 implemented this 
stay.  In August 2010, the Secretary published in the Federal 
Register a final rule amending 38 U.S.C.A. § 3.309(e) to 
establish a presumption of service connection for these three new 
conditions.  In October 2010, the Secretary issued a memorandum 
lifting the stay of appeals affected by the new herbicide-related 
presumptions.  Chairman's Memorandum No. 01-10-37 lifted this 
stay, effective October 30, 2010.

Because the Veteran died from chronic ischemic heart disease, 
there is an initial presumption under these new regulations that 
his death was associated with his military service - and, in 
particular, his presumed exposure to Agent Orange in Vietnam.  
However, this new presumption of service connection for 
ischemic heart disease as being due to exposure to Agent Orange 
in Vietnam is not absolute; rather, it may be rebutted by 
probative or affirmative evidence to the contrary, indicating the 
disease instead was due to other factors unrelated to 
the Veteran's military service.  See C.F.R. § 3.307(d).

The Veteran's certificate of death identifies other reasons for 
his terminal ischemic heart disease - namely, his chronic 
smoking and elevated cholesterol as significant contributing 
factors.  So questions remain concerning whether his ischemic 
heart disease is presumptively associated with his presumed 
exposure to Agent Orange in Vietnam (recognizing he had a tour in 
Vietnam during the Vietnam era) or, instead, the result of 
factors unrelated to that service.  Additional medical comment 
therefore is needed to assist in making this critical 
determination.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. 
Cir. 2008) (indicating that, while 38 U.S.C. § 5103A(a) does not 
always require VA to assist the claimant in obtaining a medical 
opinion or examination for a DIC claim, it does require VA to 
assist a claimant in obtaining such whenever necessary to 
substantiate the DIC claim); see, too, Wood v. Peake, 520 F.3d 
1345 (Fed. Cir. 2008) (holding that, in the context of a DIC 
claim, VA must also consider that 38 U.S.C. § 5103A(a) only 
excuses VA from making reasonable efforts to provide an 
examination or opinion when no reasonable possibility exists that 
such assistance would aid in substantiating the claim).  See, as 
well, Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (wherein 
the Court cautioned VA against seeking an additional medical 
opinion where favorable evidence in the record is unrefuted.  The 
Court specifically indicated that it would not be permissible to 
undertake further development if the purpose was to obtain 
evidence against an Appellant's claim, unless VA can provide a 
reason for conducting such development.)

Accordingly, the claim is REMANDED for the following additional 
development and consideration:

1.  Send the Appellant an additional VCAA 
notice letter to comply with the Court's 
holdings in Hupp v. Nicholson, 21 Vet. App. 
342, 352 (2007).  Also give her time to 
submit additional evidence and/or argument in 
response.

2.  Obtain a medical nexus opinion to assist 
in determining the etiology of the Veteran's 
fatally chronic ischemic heart disease.  In 
particular, the person designated to provide 
this opinion is asked to determine whether 
the Veteran's terminal ischemic heart 
disease, rather than being presumptively 
associated with his exposure to herbicides 
(Agent Orange) in Vietnam under the recent 
regulatory revisions, is instead more likely 
attributable to other unrelated factors - 
specifically, his history of smoking and 
elevated cholesterol.

To facilitate making this important 
determination, it is imperative this designee 
review the claims file, including the records 
of the Veteran's evaluation and treatment in 
years past, for the history of his disease.  
This designee should also review this remand 
discussing the recent changes in the 
regulatory provisions regarding ischemic 
heart disease and its presumptive association 
with exposure to Agent Orange in Vietnam.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, if necessary citing to specific 
evidence supporting or against the claim.

3.  Then readjudicate the Appellant's claim 
in light of all additional evidence obtained 
on remand.  If the claim is not granted to 
her satisfaction, send her and her 
representative a supplemental statement of 
the case (which includes citation to and 
discussion of the most recent changes in the 
law regarding Agent Orange claims) and give 
them time to submit additional evidence 
and/or argument in response before returning 
the file to the Board for further appellate 
consideration of this 
cause-of-death claim.

The Appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

